Orders, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered January 28 and April 2, 2004, which dismissed the complaint for failure to state a cause of action, and entered November 30, 2004, which dismissed a subsequent complaint on grounds of res judicata, unanimously affirmed, without costs.
Plaintiffs failed to demonstrate the existence of a special relationship with any of the municipal defendants that would have given rise to a claim of negligence (Cuffy v City of New York, 69 NY2d 255, 260-261 [1987]). We have considered plaintiffs’ other arguments and find them without merit. Concur—Buckley, P.J., Tom, Andrias, Sullivan and Sweeny, JJ.